Title: To George Washington from James McHenry, 14 June 1795
From: McHenry, James
To: Washington, George


          
            Sir
            Baltimore 14 June 1795.
          
          In the event of a new arrangement in the judiciary department I beg leave to suggest to your consideration the present chief justice of this State, at the same time I would remark (having had no conversation with Mr Chase) that I do not know whether he

would incline to relinquish the office he now holds for one that would be attended with greater fatigue.
          Among the inducements I feel for presenting his name on this occasion is his general conduct since the adoption of our government, and the sense I entertain of the part he bore in the revolutionary efforts of a long and trying crisis. You know that his services and abilities were of much use to the cause during that period, sometimes by the measures he proposed or had influence to get adopted, and sometimes by the steady opposition he gave to the intrigues raised against yourself; and that if some of his conduct procured him enemies, whatever might have been exceptionable in it was greatly exaggerated at the moment, by the zeal of patriotism, which makes no allowance for human situations, and afterwards by persons, who seem to me, to have been always more intent upon removing obstructions to their own advancement than in promoting the public good, or doing justice to the merits of competitors. Your experience has long since enabled you to form a just estimate in such cases, and to distinguish between a mans real character and the representation made of it during the fermentation of a party, or by those, who approaching your councils may have a special interest in the continuance of its obscuration. In this respect the public has done Mr Chase justice with the exception of a few men who seem determined to pursue him to old age with a rancour, which in my eyes no political quarrel can excuse or honourable ambition justify. In making this allusion I do not mean I assure you Mr Carroll whose sentiments of Mr Chase I have reason to think correspond pretty much with my own, as mine does, I am persuaded with most persons in the State of influence and discernment.
          It is, Sir, after having weighed all these circumstances since our conversation respecting him; after having reflected upon the good that he has done, and the good that he may still do; after having debated within myself whether his political or other errors (which exist no longer) have been of such a cast and magnitude as to be a perpetual bar to his holding any office under the United States; after having considered the impressions which an appearance of neglect is apt to produce in minds constructed like his, that I have thought it a duty to mention him as a subject of consideration for present or future attention.
          
          I ought to add perhaps that Mr Chase and I are neither upon good nor bad terms, neither friends nor enemies; that we speak to each other when we meet and do business without quarrelling when matters of a public nature bring us together. He is always decent in his behaviour to me and I do not know that I am otherwise to him. It is on such occasions that I have thought I discovered reason to infer that he would have no objection to a change of position, and from all these considerations united, that I have ventured to speak of him as not wholly to be neglected unless such a step should be opposed by some striking and imperious circumstances.
          I need not tell you that to his professional knowlege he subjoins a very valuable stock of political science and information; but it may be proper to observe that he has discharged the office which he fills without the shadow of imputation upon the integrity of his decisions.
          I purpose setting out for the Sweet-springs about the last of this month. In the mean while I sincerely wish you health and the Senate a portion of your wisdom in their present important deliberations.
          Should you have any commands for me that may require you to write, let me intreat you if it may be done with propriety to tell me what you can respecting my dear & unfortunate friend la Fayette whose confinement and sufferings you have so kindly assuaged. By the treaty between the French republic and Prussia I perceive it stipulated that all prisoners are to be given up. With true respect and attachment I have the honour to be Sir, your affectionate and very hble Servt
          
            James McHenry
          
        